United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JAMES H. QUILLEN VETERANS
ADMINISTRATION MEDICAL CENTER,
Mountain Home, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
George T. East, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0756
Issued: August 15, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 22, 2019 appellant, through counsel, filed a timely appeal from a January 22,
2019 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days has elapsed from OWCP’s last merit decision, dated February 14, 2018, to the filing

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 29, 2017 appellant, then a 64-year-old nursing assistant, filed a traumatic
injury claim (Form CA-1) alleging that on December 12, 2017 she twisted her left knee while in
the performance of duty. She explained that she ran into a patient’s room to prevent him from
falling and slipped on a liquid substance on the floor. Appellant’s right leg went outward, her left
leg buckled beneath her, and she twisted her left knee. On the reverse side of the claim form the
employing establishment controverted the claim as there was no medical evidence to support a
work-related injury.
A December 12, 2017 left knee x-ray revealed no acute findings.
In an encounter note dated December 22, 2017, Dr. Eric D. Parks, a Board-certified family
practitioner and sports medicine specialist, noted that appellant complained of severe left knee
pain of 11 days’ duration. The notes indicated a work-related injury on “[December 11, 2017]”
when appellant slipped on a wet substance and fell in a patient’s room. On physical examination
Dr. Parks reported appellant’s left knee had a normal alignment and normal range of motion, but
noted mild joint effusion and a mild limp. He diagnosed a left knee sprain and ordered a magnetic
resonance imaging (MRI) scan. Dr. Parks indicated that, based on the mechanism of injury and
his examination findings, he was concerned that appellant sustained an acute medial meniscus tear.
He recommended sedentary work until appellant was cleared by an orthopedist.
In a January 12, 2018 development letter, OWCP notified appellant of the type of medical
evidence needed to establish her traumatic injury claim. It requested that she provide a narrative
report from her attending physician, which included a diagnosis and an explanation as to how the
reported work incident either caused or aggravated a medical condition. OWCP afforded her 30
days to submit the requested information.
In a December 12, 2017 work excuse note, Dr. Bita Mansouri, a Board-certified family
practitioner, restricted appellant’s lifting to a maximum of 25 pounds.

2

5 U.S.C. § 8101, et seq.

3

The Board notes that, following the January 22, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

2

In a follow-up December 27, 2017 note, Dr. Parks recommended that appellant not lift,
twist her knee, bend, squat, or walk more than 15 minutes at a time. He again recommended
sedentary desk duty until MRI scan results were reported.
A December 27, 2017 employing establishment incident report indicated that around 5:00
a.m. on December 12, 2017 appellant entered a room where a patient was attempting to get out of
bed. Appellant rushed over to assist him and slipped on water or urine on the floor. She grabbed
the side rail to prevent herself from falling and twisted her left knee.
On December 29, 2017 appellant accepted a limited-duty assignment.
In early January 2018, Dr. Parks continued to recommend appellant remain on sedentary
desk duties. The employing establishment offered appellant another limited-duty assignment,
which she accepted on January 8, 2018.
By decision dated February 14, 2018, OWCP denied appellant’s claim. It found that she
failed to establish that her left knee sprain was causally related to the accepted December 12, 2017
employment incident.
On January 7, 2019 appellant, through counsel, requested reconsideration of the
February 14, 2018 decision.
By decision dated January 22, 2019, OWCP denied appellant’s request for
reconsideration.4
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.5 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.6 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.7
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
4

On March 7, 2018 OWCP associated nine pages of medical records for a different individual, R.P., with
appellant’s case record. It found that this additional evidence, received on March 7, 2018, was insufficient to warrant
further merit review. However, OWCP failed to recognize that the medical evidence did not pertain to appellant and
had been placed into the wrong file.
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
5

6

20 C.F.R. § 10.607.

7

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
“received” by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the “received date” in the integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.

3

interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.8 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.9
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
While appellant timely requested reconsideration, she neither alleged nor demonstrated
that OWCP erroneously applied or interpreted a specific point of law, nor did she advance a
relevant legal argument not previously considered by OWCP. Accordingly, the Board finds that
appellant is not entitled to merit review based the first or second requirements under 20 C.F.R.
§ 10.606(b)(3).
The Board further finds that appellant did not fulfill the third requirement under 20 C.F.R.
§ 10.606(b)(3). OWCP previously denied her claim because the medical evidence failed to
establish causal relationship between appellant’s left knee sprain and the accepted December 12,
2017 employment incident. Since issuing its February 14, 2018 decision, it has not received new
evidence regarding appellant’s left knee condition. Counsel did not submit any additional
evidence or argument with the January 7, 2019 request for reconsideration. Therefore, the Board
finds that appellant also failed to satisfy the third requirement under 20 C.F.R. § 10.606(b)(3).
As appellant has not met any of the requirements of 20 C.F.R. § 10.606(b)(3) in her request
for reconsideration, pursuant to 20 C.F.R. § 10.608, OWCP properly found that she was not
entitled to further merit review of her traumatic injury claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of the claim pursuant to 5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.606(b)(3).

9

Id. at § 10.608(a), (b).

4

ORDER
IT IS HEREBY ORDERED THAT the January 22, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 15, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

